Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 11/19/021 is acknowledged. Claim amendments overcome the art of rejection.
Drawing objections in the Office action of 08/20/2021 are withdrawn. Replacement drawings submitted on 11/19/2021 are acceptable.
Amendment to specification of 11/19/2021 has been entered. 
Claim rejections under 35 U.S.C. § 112 in the Office action of 08/20/2021 are withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Kauffman on 11/24/2021.
The application has been amended as follows: 

9. (Currently Amended) A slide bearing for supporting a load, comprising: 
an upper case; and 

		a lower case body in a substantial cylindrical shape; 
a flange part projecting radially outwardly from an outer peripheral surface of the lower case body; and 
a recess section formed on an outer peripheral surface of the flange part, 
wherein a lower side of an [[the]] interior of the recess section has a wall surface that slopes upwardly in a radial direction toward a central axis of the lower case body, 
wherein the wall surface slopes upwardly at a first angle relative to a line that is perpendicular to the central axis of the lower case body, 
wherein the slide bearing is configured so that when the slide bearing is attached to an object to be supported, the central axis of the lower case body is oriented at a second angle relative to a vertical line, and 
wherein the first angle is larger than the second angle.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Slide bearing as claimed in independent claim 9 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 7,837,016 (Chamousset et al.) discloses a slide bearing for supporting 
a load (Figures 1-4) as claimed with lower case body (38) and the wall surface 322 (see 

perpendicular to the central axis (31). Chamousset is silent about when the slide 
bearing is attached to an object to be supported, the central axis (31) of the lower case
body (38) is oriented at a second angle relative to a vertical line, and the first angle is 
larger than the second angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 2012-0251024 (Brisson et al.) discloses a slide bearing for supporting a load, in Figure 1, with upper case 14, lower case 16 having a recess, the lower wall of the recess slopes upwardly at a first angle relative to a line that is perpendicular the central axis XX. Brisson is silent about when the slide bearing is attached to an object to be supported, the central axis (XX) of the lower case body is oriented at a second angle relative to a vertical line, and the first angle is larger than the second angle.
  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.